Case 3:21-cv-00596-TAD-JPM Document 1 Filed 03/08/21 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

VANESSA GIAMBRONE                                  :   CIVIL ACTION NO.:
                                                   :
VERSUS                                             :   JUDGE:
                                                   :
JACKSON PARISH POLICE JURY                         :   MAGISTRATE JUDGE:
                                                   :   JURY DEMAND


                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Vanessa Giambrone,

(“Plaintiff”), who respectfully represents the following:

                                I. JURISDICTION AND VENUE

       1.      This is an action for declaratory, injunctive and monetary relief for discrimination

in employment in violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil

Rights Act of 1991, codified at 42 U.S.C. Section 2000e et seq., and in violation of the

Americans with Disabilities Act, codified at 42 U.S.C. Sections 12101 et seq. Jurisdiction is

based on 42 U.S.C. Section 2000e-5(f)(3), 42 U.S.C. Section 12117 and 28 U.S.C. Section 1331.

Pursuant to 42 U.S.C. Section 20003-5, venue is proper in the Western District as a judicial

district because a substantial part of the events or omissions giving rise to the claims set forth

below occurred, and Plaintiff resides within this judicial district.
Case 3:21-cv-00596-TAD-JPM Document 1 Filed 03/08/21 Page 2 of 6 PageID #: 2




                                           II. PARTIES

       2.      Plaintiff is:

       VANESSA GIAMBRONE, a female person of the full age of majority of the United

States and the State of Louisiana. She is domiciled in Quitman, Jackson Parish, Louisiana.

       3.      Made Defendant herein is:

       JACKSON PARISH POLICE JURY, an organization doing business in the State of

Louisiana, who may be served through its President, Amy Magee, at the Jackson Parish

Courthouse, 500 East Court Street, Room 301, Jonesboro, Louisiana, 71251.

                                           III. VENUE

       4.      The events and omission giving rise to this civil action occurred within Jackson,

Parish, Louisiana. Therefore, venue for this civil action is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       5.      Plaintiff became employed with Jackson Parish Police Jury (“Defendant”) in June

2018 in the position of “Operator.”

       6.      During the tenure of Plaintiff’s employment with Defendant, she was the victim

of sexual harassment and a gender based hostile work environment. Specifically, Plaintiff was

subjected to daily verbal and physical sexual harassment by nine male co­workers (Albert

Sheivers, Mark Mobley, Brad Self, Jared Horton, Kirk Halbrook, Dale Layfield, Ronnie Quarles,

John Pardee, Carl Hopper) (“Male Co-workers”). These Male Co-workers made continuous

sexual remarks about Plaintiff’s physical appearance, daily referred to her by using various

expletives and unacceptable names, such as “coon-ass,” “cow” and telling her on several

occasions that her “her p***y smells like crab boil,” among other obscene statements. Much of




                                                  2
Case 3:21-cv-00596-TAD-JPM Document 1 Filed 03/08/21 Page 3 of 6 PageID #: 3




this conduct was done in the presence of Plaintiff’s supervisors; however, no supervisor ever

stopped the conduct or disciplined the Male Co-Workers for their conduct.

      7.       In addition to the conduct of her Male Co-Workers, Plaintiff was subjected to

daily verbal and physical sexual harassment by her supervisor, Jody Stuckey. For example, Mr.

Stuckey frequently touched Plaintiff without her consent, and on one occasion Mr. Stuckey

asked Plaintiff to compare the size of a male’s private part that she preferred to a roll of paper

towels. This conduct was witnessed by David Lender and John Ross.

       8.      Plaintiff filed four formal complaints with Defendant alleging discrimination and

retaliation on October 3, 2018, October 10, 2018 October 23, 2018 and April 1, 2019.

       9.      On October 10, 2018, Plaintiff made a formal complaint again stating her claims

of gender discrimination and harassment. Plaintiff was placed on paid leave for one week so that

an alleged investigation could be conducted regarding her complaints. As a result of this

investigation, two (2) of the Male Co-workers, (Kirk Halbrook and Albert Sheivers) received 2-

day suspensions, while the remaining Male Co-workers were not disciplined at all. Plaintiff was

told by President of Defendant, John Mc Carty, that she had return to work and that she was to

“deal with it the best way she could.” No supervisor was ever disciplined.

       10.     Upon Plaintiff’s return to work, she experienced daily retaliation. Plaintiff was

ostracized, the Male Co-Workers and other employees refused to speak with her or work with

her and the false rumors that Plaintiff was sleeping with other male employees continued on a

daily and regular basis.

       11.     Plaintiff reiterated her claims of discrimination and harassment on April 1, 2019.

No remedial action was taken.

       12.     As a result of the discrimination and retaliation experienced by Plaintiff, Plaintiff

began to experience extreme stress, hypertension that resulted in dangerously high blood
                                                 3
Case 3:21-cv-00596-TAD-JPM Document 1 Filed 03/08/21 Page 4 of 6 PageID #: 4




pressure such that on April 15, 2019, Plaintiff requested leave to see a medical doctor. On this

same date, Plaintiff provided a doctor’s note regarding her condition, and verbally requested

leave as an accommodation for her disability. On April 30, 2019, without any interactive

process or discussions regarding her request for leave as an accommodation with Plaintiff,

Defendant terminated Plaintiff’s employment. Defendant failed to engage in any manner in any

interactive process regarding Plaintiff’s disability or her request for leave as an accommodation.

                          V. ADMINISTRATIVE PREREQUISITES

          13.   Plaintiff timely filed charges of discrimination/harassment and retaliation with the

Equal Employment Opportunity Commission and Louisiana Commission on Human Rights. A

Notice of Suit Rights was received on December 14, 2020. All administrative prerequisites have

been met.

                                   VI. CAUSES OF ACTION

          14.   Plaintiff reasserts and realleges the allegations contained in the foregoing

paragraphs as though fully restated herein.

          15.   The actions, conduct and procedures of Defendant complained of herein

constitutes purposeful discrimination against Plaintiff and further constitutes illegal retaliation in

violation of Title VII of the Civil Rights Act, as amended, codified under 42 U.S.C. 2000e.

          16.   The actions and conduct of Defendant set forth herein constitutes discrimination

due to disability and/or being regarded as disabled in violation of 42 U.S.C. Section 12101 et

seq.

          17.   Defendant’s actions complained of herein were performed with malice or reckless

indifference to and in knowing violation or reckless disregard of Plaintiff’s federally protected

rights.



                                                  4
Case 3:21-cv-00596-TAD-JPM Document 1 Filed 03/08/21 Page 5 of 6 PageID #: 5




       18.     Plaintiff has no adequate remedy at law for the harm she has suffered because of

the practices of Defendant set forth herein.

       19.     Because of the Defendant’s actions, Plaintiff has been injured and has suffered or

incurred damages and is entitled to recover statutory damages include compensatory damages,

back pay, benefits, special damages, reinstatement/front pay and reasonable attorney fees

resulting from the illegal conduct in addition punitive damages due her.

                               VII. JURY TRIAL DEMANDED

       20.     Plaintiff demands a trial by jury as to all matters permitted by law.

                                          VIII. RELIEF

       WHEREFORE, PLAINTIFF PRAYS:

       (A)     That the Court declare the employment practices of which complaint is made to

be in violation of 42 U.S.C. §2000e et. seq., and 42 U.S.C. Sections 12101 et seq., and otherwise

inculpatory and illegal;

       (B)     That the Court order Defendant to cease the discriminatory and retaliatory

practices enumerated herein and enjoin Defendant from engaging in further discrimination or

retaliation against Plaintiff because of his efforts to oppose Defendant’s discriminatory practices;

       (C)     That Plaintiff be awarded compensatory damages pursuant to 42 U.S.C. Section

1981a and 42 U.S.C. Section 12101 et seq.

       (D)     That Plaintiff be awarded the costs of this action, including attorneys’ fees

pursuant to 42 U.S.C. §2000e-5(k), 42 U.S.C. Section 12101 et seq and applicable state law.

       (E)     For trial by jury for those matters triable to a jury; and

       (F)     That Plaintiff be awarded such other and further relief as the Court finds

equitable, just and proper.


                                                  5
Case 3:21-cv-00596-TAD-JPM Document 1 Filed 03/08/21 Page 6 of 6 PageID #: 6




                               Respectfully submitted,

                               DOWNER, JONES, MARINO & WILHITE
                               401 Market Street, Suite 1250
                               Shreveport, LA 71101
                               Tel: 318-213-4444
                               Fax: 318-213-4445

                               Allison A. Jones, Bar No. 16990


                               By: /s/Allison A. Jones
                               ATTORNEYS FOR PLAINTIFF




                                      6
